Citation Nr: 1331068	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-22 817	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to VA educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma, which denied eligibility to education benefits under the Montgomery GI Bill.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Board remanded the Veteran's case to schedule the Veteran for a Travel Board hearing at the Seattle, Washington RO.  In March 2013, the Veteran was notified that the hearing was scheduled for March 14, 2013.  The undersigned Veterans Law Judge (VLJ) noted that the Veteran did not appear for his scheduled hearing.  If a Veteran is not present for a hearing and has failed to show good cause, the hearing request will be considered withdrawn.  38 C.F.R. § 20.704(c), (d) (2012). 

In correspondence from the Veteran dated on March 20, 2013, he requested that his hearing be rescheduled because he was hospitalized from March 12, 2013 to March 14, 2013.  The Veteran submitted a letter from Dr. Shawn Schweitzer of the Virginia Mason Medical Center wherein it was noted that the Veteran was hospitalized on March 12, 2013 and he should plan for return to work on March 15, 2013.  Good cause to reschedule the hearing has been shown and, therefore, the Board will remand the Veteran's case to schedule a Travel Board hearing at the Seattle, Washington RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO.  Notify the Veteran of the date, time and location of this hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


